  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SAMUEL ALLAN McCORMICK,    )
                           )
     Petitioner,           )
                           )                          CIVIL ACTION NO.
     v.                    )                            2:16cv786-MHT
                           )                                 (WO)
CHRISTOPHER GORDY, Warden, )
Limestone Correctional     )
Facility, et al.,          )
                           )
     Respondents.          )

                                OPINION AND ORDER

      Petitioner Samuel Allan McCormick, a state inmate,

is before the court on his pro se motion, filed under

Federal Rule of Civil Procedure 60(b)(4), for relief

from this court's November 2016 final judgment denying

his     28    U.S.C.           § 2254     habeas      petition       without    an

evidentiary hearing.                He argues that the United States

District Court for the Northern District of Alabama,

where        he        originally       filed      his      habeas     petition,

determined             that    he   was    entitled      to    an    evidentiary

hearing       on        his     petition     when      it     transferred      the

petition          to    this    court,     in   the      Middle     District   of
Alabama,      for      disposition     under         28    U.S.C.    § 2241(d).

For   the     reasons       that   follow,       this       court    will     deny

McCormick’s Rule 60(b)(4) motion.



                             I.      BACKGROUND

      McCormick filed his habeas petition in the United

States    District        Court    for     the       Northern       District    of

Alabama     on      May     20,    2016.         In        his    petition,     he

challenged his June 2012 state-court convictions and

sentences for sexual abuse of a child under the age of

12    years      and      enticement       of    a        child   for     immoral

purposes.           After    the    respondents             filed    an    answer

asserting among other defenses the one-year limitation

period in the Antiterrorism and Effective Death Penalty

Act (AEDPA), 28 U.S.C. § 2244(d), the Northern District

court found the case ripe for summary disposition and

ordered him to show why his habeas petition should not

be summarily dismissed for the reasons argued by the




                                       2
respondents.    McCormick then filed pleadings attempting

to avoid dismissal of his petition.

    On September 13, 2016, the Northern District court

entered    an   order    transferring     McCormick’s      habeas

petition   to   the   Middle   District   of   Alabama,   finding

that, although he was incarcerated within the Northern

District, his convictions arose from a county within

the Middle District.     The transfer order stated:

    "In this habeas action pursuant to 28 U.S.C.
    § 2254,    the    petitioner    challenges    his
    convictions [for] sexual abuse of a child under
    the age of 12 years and enticing a child in the
    Circuit Court of Covington County, Alabama.
    Although this court has jurisdiction over the
    petition due to petitioner’s incarceration at
    the Limestone Correctional Facility, 28 U.S.C.
    § 2241(d) provides that where two federal
    districts within a state have jurisdiction by
    virtue of, respectively, the place of the
    petitioner’s confinement and the place of his
    conviction, the court where the petition was
    filed may ‘in the exercise of its discretion
    and in furtherance of justice ... transfer the
    application to the other district court for
    hearing and determination.’     Covington County
    is located in the Northern Division of the
    Middle   District    of   Alabama.    28   U.S.C.
    § 81(b)(1). Because the records and witnesses
    relating to the conviction are likely located
    in that district, it is hereby ORDERED that

                                3
      this action be and hereby is TRANSFERRED to the
      United States District Court for the Middle
      District of Alabama.”

Transfer Order (doc. no. 24) at 1-2.

      McCormick’s case was docketed in this court, and,

on November 17, 2016, after reviewing the pleadings,

the    United     States      Magistrate        Judge      entered     a

recommendation        that   his    habeas     petition     be   denied

without    an    evidentiary        hearing     and     dismissed     as

untimely    filed      outside      of    28   U.S.C.      § 2244(d)’s

one-year limitation period.              On November 30, 2016, the

recommendation was adopted by this court, and a final

judgment        was     entered          for    the       respondents.

      McCormick filed his Fed. R. Civ. P. 60(b)(4) motion

on March 26, 2018, arguing that this court’s November

2016 judgment denying his habeas petition without an

evidentiary      hearing     is    void    because,   he    says,    the

Northern District court, in transferring the petition

to this Middle District court, decided he was entitled

to an evidentiary hearing on his claims.                  According to


                                    4
McCormick,       the    Northern      District       court    “conclusively

determined that McCormick had overcome ALL statutory

and    procedural        bars    for        summary        disposition       and

determined       McCormick      was    entitled       to     an    evidentiary

hearing     and        TRANSFERRED         McCormick’s            petition    in

furtherance of justice for hearing and determination

...   to    be    conducted      by        the     United    States     Middle

District Court of Alabama.”                  Rule 60(b) Motion (doc.

no.   90)    at    3.      McCormick             maintains    this     court’s

judgment dismissing his habeas petition as time-barred

without holding an evidentiary hearing “intentionally

contradict[ed]         [Northern      District        court]’s       decision”

and is therefore void.           Id. at 4.



                          II.         DISCUSSION

      Rule 60(b) of the Federal Rules of Civil Procedure

allows a party to move for relief from a final judgment

in a civil case on the following grounds:

      “(1)   mistake,   inadvertence,   surprise,   or
      excusable   neglect;    (2)   newly   discovered

                                       5
      evidence that, with reasonable diligence, could
      not have been discovered in time to move for a
      new trial under Rule 59(b); (3) fraud (whether
      previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing
      party; (4) the judgment is void; (5) the
      judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment
      that has been reversed or vacated; or applying
      it prospectively is no longer equitable; or (6)
      any other reason that justifies relief.”

Fed. R. Civ. P. 60(b).          McCormick seeks relief under

subpart (4), arguing that this court’s November 2016

judgment denying his habeas petition is void.

      If a court “act[s] without authority, its judgments

and   orders   are   regarded   as    nullities.    They   are    not

voidable, but simply void; and form no bar to a remedy

sought    in   opposition   to       them,   even   prior    to     a

reversal.”     Elliott v. Peirsol’s Lessee, 26 U.S. 328,

329 (1828).     There is no void judgment in McCormick’s

case.

      McCormick’s     allegations       notwithstanding,          the

Northern District court’s order transferring his habeas

petition to this Middle District court did not, in any


                                 6
manner, constitute a determination that he had overcome

applicable         statutory    and      procedural           bars    warranting

summary disposition, much less a determination that the

claims in his petition were required to be considered

on their merits after an evidentiary hearing.                              A habeas

petition for relief under § 2254 may be filed in either

“the    district      court     for      the     district           wherein      such

person is in custody or in the district court for the

district within which the State court was held which

convicted     and     sentenced         him.”         28    U.S.C.    § 2241(d).

"The district court for the district wherein such an

application is filed in the exercise of its discretion

and     in   furtherance           of    justice           may    transfer        the

application,"         id.,    to    “the       district          court     for    the

district within which the State court was held which

convicted and sentenced [the petitioner].”                           Id.

       Although      his     arguments          are        mostly    conclusory,

McCormick appears to seize upon the transfer order’s

use    of    the    words    “for       hearing        and       determination,”


                                         7
language that appears in § 2241(d), to argue that the

Northern District court determined he was entitled to

an evidentiary hearing in this Middle District court on

his    habeas        claims.       However,          such    an    unreasonable

construction          of    this    language         would    mean    that   any

habeas action transferred under § 2241(d) necessarily

includes an implicit finding by the transferring court

that    the     petitioner         is    entitled       to    an   evidentiary

hearing.       Under McCormick’s argument, it would further

mean that any habeas action transferred under § 2241(d)

includes an implicit finding by the transferring court

that     the        petitioner      has       overcome       all     applicable

statutory       and        procedural         bars    that    might      warrant

summary        disposition          by         the     transferee         court.

McCormick’s argument is meritless.

       The Northern District court merely transferred his

petition       to    this    Middle      District       court      for   further

proceedings.          There was no finding that an evidentiary

hearing was necessary or that AEDPA’s limitation period


                                          8
does     not        apply        to     render      McCormick’s           petition

time-barred.

       In making his argument, McCormick quotes from a

magistrate judge's recommendation in the United States

District       Court      for     the    Northern        District     of    Texas,

stating that, “‘The legislative history of [§ 2241(d)]

makes clear that a district court should transfer a

petition       to    the     district         in    which      petitioner         was

convicted and sentenced if the transferring court is of

the view that an evidentiary hearing will be necessary

before    final      determination            can   be    had.’”          Davis    v.

Davis, 2017 WL 4772713, at *1 (N.D. Tex. 2017) (Horan,

M.J.) (quoting Laue v. Nelson, 279 F. Supp. 265, 266

(N.D. Cal. 1968) (Weigel, J.)), recommendation adopted

by Davis v. Davis, 2017 WL 4736739 (N.D. Tex. 2017)

(Fish, J.).         This language does not mean that a federal

court    transferring             an    action      under       § 2241(d)         has

necessarily         made     a    finding      that      the    petitioner         is

entitled       to    an     evidentiary        hearing         on   his    claims.


                                          9
Rather,    it       takes     into    account       that,     when    deciding

whether to exercise its discretion to transfer a habeas

petition under § 2241(d) to the federal district within

which the State court that convicted and sentenced the

petitioner is located, a federal court should consider,

among other factors, whether it appears a hearing might

be necessary to resolve the claims in the petition,

since     the       records    and     witnesses          relating    to     the

conviction are likely to be located in the district of

conviction.         Transfer under § 2241(d) does not require,

or   imply,     a    finding    that    an    evidentiary        hearing      is

necessary, and it most certainly does not constitute a

ruling as to any statutory and procedural bars that

might    ultimately         warrant    summary       disposition        of   the

petition.

     Relief under Rule 60(b) is a remedy available only

in   extraordinary          circumstances,          and   a   party   seeking

relief    under       the     rule    bears     a    high     burden.        See

Gonzalez v. Crosby, 545 U.S. 524, 535 (2005); Saunders


                                       10
v. United States, 380 F. App’x 959, 964 (11th Cir.

2010); Santa v. United States, 492 F. App’x 949, 951

(11th    Cir.    2012).          McCormick’s       argument     that   the

Northern      District     court    determined       he   had    overcome

applicable statutory and procedural bars and that he

was entitled to an evidentiary hearing on his petition

is baseless.         His case was properly transferred to this

court    under       § 2241(d),    and    this     court’s    subsequent

judgment      denying      his     habeas    petition        without    an

evidentiary hearing is not void.

                                    ***

    Accordingly, and as the contention therein lacks

merit,   it     is    ORDERED     that    Samuel    Allan     McCormick’s

motion for relief from final judgment under Fed. R.

Civ. P. 60(b)(4) (Doc. No. 90) is denied.

    DONE, this the 25th day of March, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                    11
